DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 9 June 2022 is acknowledged. Claim 1 is amended. Claims 1, 4, 7, 10-14, 16, 17, 22, 23, 31, 34, 35, 39, 46, 47, 50, and 53 are pending; claims 7, 17, 22, 23, 31, 34, 35 46, 47, 50, and 53 are withdrawn; and claims 1, 4, 10-14, 16, and 39 are examined herein on the merits.
In response to the reply filed on filed on 9 June 2022, rejections under 35 USC 112(a) are added; rejections under 35 USC 112(b) are added; rejections under 35 USC 112(d) are added; and the rejections over the prior art are maintained with modification. Claim 39 is allowed.

Claim Interpretation
Claim 1 recites the limitations "L2 and L3 are, at each occurrence, independently an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker"; "L1 is at each occurrence, independently either: i) an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker; or ii) a linker comprising…."; and "R5 is, at each occurrence, independently oxo, thioxo or absent." The limitation "at each occurrence" is interpreted as referring to the recitation of the relevant group in the formula of structure (I), rather than referring to the presence or absence of the relevant group in the claimed compound. Accordingly, the occurrence of an optional or absent group is not treated as a logical contradiction. In other words, claim 1 is interpreted as defining L1, L2, L3, and R5 as being either present or absent in the compound having structure (I).
The instant specification includes the following special definitions (page 5, lines 2 and 4):
"Oxo" refers to the =O substituent group.
"Thioxo" refers to the =S group.
The formulae of claims 1 and 4 illustrate "R5" having a single bond to a phosphorous atom. Accordingly, if R5 is non-absent, R5 is oxygen double-bonded to phosphorous, or R5 is sulfur double-bonded to phosphorous, despite the illustrated single bond between R5 and phosphorous.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, 4, 10-14, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the limitation "M' is, at each occurrence, independently a divalent aryl moiety comprising two or more fused aromatic rings." 
As set forth below in the rejection under 35 USC 112(b), the term "divalent aryl moiety" is indefinite in view of the instant disclosure. Regardless of the scope of the term, the original disclosure does not teach that either M' or a divalent moiety is "aryl." 
The original disclosure provides a special definition of "aryl" ([0059] of published application), but the term "aryl" is only used to describe the monovalent M group. The original disclosure does not contain the term "arylene," and an arylene group is the proper term for a bivalent group derived from arenes by removal of a hydrogen atom from two ring carbon atoms (refer to enclosed IUPAC definitions).
The original disclosure does not generally teach a bivalent moiety comprising two or more fused aromatic rings. The second moiety of original claim 11 comprises a bivalent moiety comprising two fused aromatic rings, but this group is not a bivalent form of an arene and is not a hydrocarbon. 
According, the added amendment to claim 1 is new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 4, 10-14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 has been amended to recite the limitation "M' is, at each occurrence, independently a divalent aryl moiety."
The meaning of a divalent aryl moiety is unclear. The ordinary and customary meaning of aryl groups is groups derived from arenes by removal of a hydrogen atom from a ring carbon atom, where arenes are monoyclic and polycyclic aromatic hydrocarbons. In other words, the ordinary meaning of an aryl group is a monovalent moiety, while an arylene group is a divalent moiety (refer to enclosed IUPAC definitions).
The instant specification provides the following special definition of "aryl" ([0059] of published application; bolding added):
"Aryl" refers to a ring system comprising at least one carbocyclic aromatic ring. In some embodiments, an aryl comprises from 6 to 18 carbon atoms. The aryl ring may be a monocyclic, bicyclic, tricyclic or tetracyclic ring system, which may include fused or bridged ring systems. Aryls include, but are not limited to, aryls derived from aceanthrylene, acenaphthylene, acephenanthrylene, anthracene, azulene, benzene, chrysene, fluoranthene, fluorene, as-indacene, s-indacene, indane, indene, naphthalene, phenalene, phenanthrene, pleiadene, pyrene, and triphenylene. Unless stated otherwise specifically in the specification, an aryl group is optionally substituted.

This special definition does not clearly redefine "aryl" as bivalent. Moreover, given that the special definition permits substitution, it is unclear whether the special definition permits an aryl group to include more than the ring system and be a non-hydrocarbon.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term " divalent aryl moiety" is indefinite because the specification does not clearly redefine the term.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites the limitation "M' is, at each occurrence, independently a divalent aryl moiety."
The meaning of "aryl" is unclear, as set forth above in the rejection under 35 USC 112(b). For purposes of this rejection, a "divalent aryl moiety" is narrowly interpreted as referring only to a hydrocarbon ring system.
Dependent claim 10 recites that M' is perylene monoimide or 6-carboxyfluorescein or derivative thereof. These ring systems are not hydrocarbons and therefore do not include all the limitations of claim 1 if a "divalent aryl moiety" is narrowly interpreted as referring only to a hydrocarbon ring system.
Regarding dependent claim 11, the first, third, and fifth through seventh claimed choices of M' are not hydrocarbons and/or comprise more than a single ring system. Accordingly, these choices of M' do not include all the limitations of claim 1 if a "divalent aryl moiety" is narrowly interpreted as referring only to a hydrocarbon ring system.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vybornyi ("Formation of Two-Dimensional Supramolecular Polymers by Amphiphilic Pyrene Oligomers," Angew. Chem. Int. Ed. 2013; previously relied upon).

    PNG
    media_image1.png
    297
    240
    media_image1.png
    Greyscale


Regarding claims 1, 4, 10, 13, 14, and 16, Vybornyi discloses the trimeric Py3 of Scheme 1 (page 11489) (copied above). 
Accordingly, Vybornyi discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 2, z is 1, R2 and R3 are OH, R4 is O-, R5 is oxo, L is an unsubstituted alkylene linker (-CH2CH2CH2-), and M' is the following substructure, which is a broadly interpreted as a divalent aryl moiety (claim 1) and which is a derivative of pyrene (claim 10):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding the indefinite term "divalent aryl moiety," for purposes of this rejection, the term is broadly interpreted as permitting non-ring-system components (the alkylene groups) in addition to the ring system, in view of the special definition of the instant specification that teaches that an aryl group can be substituted ([0059] of instant published application).

Claims 1, 4, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussbaumer ("Amplification of Chirality by Supramolecular Polymerization of Pyrene Oligomers," Angew. Chem. Int. Ed. 2011; IDS; previously relied upon).
Regarding claims 1, 4, 10, 13, 14, and 16, Nussbaumer discloses the α oligomeric pyrene strand of Scheme 1, where X = H:

    PNG
    media_image3.png
    275
    638
    media_image3.png
    Greyscale

Accordingly, Nussbaumer discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 6, z is 1, R2 and R3 are OH, R4 is O-, R5 is oxo, L is unsubstituted alkylene (-CH2CH2CH2-),and M' is the following substructure, which is a broadly interpreted as a divalent aryl moiety (claim 1) and which is a derivative of pyrene (claim 10):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding the indefinite term "divalent aryl moiety," for purposes of this rejection, the term is broadly interpreted permitting non-hydrocarbon, non-ring-system components (the -CONH- groups) in addition to the ring system, in view of the special definition of the instant specification that teaches that an aryl group can be substituted ([0059] of instant published application).

Allowable Subject Matter
Claim 39 is allowed. Claim 39 is distinguished from the closest prior art of record for the reasons set forth in the previous office actions.

Response to Arguments
Applicant's arguments filed on 9 June 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Applicant's arguments do not identify where written description support is found for the "divalent aryl moiety" limitation of claim 1. 
Applicant's arguments do not set forth an intended interpretation of "divalent aryl moiety," other than merely asserting that the divalent derivatives of pyrene disclosed by Vybornyi and Nussbaumer do not qualify. For purposes of the rejections over the prior art, the term is broadly interpreted permitting non-hydrocarbon, non-ring-system components in addition to the ring system, in view of the special definition of the instant specification that teaches that an aryl group can be substituted ([0059] of instant published application).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797